John A. Fogleman, Justice. Concurring. I concur. I cannot agree, however, that the evidence shows that the injunction was wrongfully issued for the reasons stated in the majority opinion. Nevertheless, I conclude that it was. The record seems to me to be silent on that point, except that it is clear that the dissolution of the injunction was based upon the dismissal for want of prosecution of Texas Continental Oil Company’s original action for injunction. It further appears that there was a proper basis for this action. Our pertinent statutes relating to injunction bonds are Ark. Stat. Ann. §§ 32-206, 32-207 (Repl. 1962), which are Sections 302 and 303 of the Civil Code of 1869. This code was an adoption of the Kentucky Code. Consequently, decisions of the Kentucky Court of Appeals construing their code after its adoption in this state are highly persuasive. It was held in Kentucky that dismissal of the petition upon which an injunction had been issued constitutes a judicial determination that the injunction ought not to have been granted and gives rise to a cause of action against the obligor on the injunction bond. Pugh v. White, 78 Ky. 210 (1879). One of the authorities cited for this holding was Dowling v. Polack, 18 Cal. 625 (1861), in which the dismissal was for want of prosecution. In the California case the court said that the judgment of dismissal had the same effect upon the rights of the parties as would have resulted from a hearing on the merits. Other authorities supporting the court’s conclusion were cited, including Loomis v. Brown, 16 Barb. 325 (N.Y.Sup.Ct. 1853), in which it was held that the dismissal of a complaint, included by force of the term itself, a determination that the party was not equitably entitled to the injunction. I would follow the holding of the Kentucky court and say that the dismissal of the action for injunction constituted a determination that the injunction based thereon should not have been granted. In spite of the bankruptcy of the company bringing the action, there was evidence that someone had conducted operations on appellee’s land after the bankruptcy and, as the chancellor remarked, there must have been a successor to the original plaintiff’s rights under the contract. I do not consider Blakeney v. Ferguson, 18 Ark. 347, cited by appellant to be governing here for several reasons. It is a pre-Civil Code decision. It is based upon a statute having different language. The court there simply held that the failure of the court dissolving the injunction in that suit to award damages barred a common law action on the bond. I am aware of the fact that our statute governing dismissals for want of prosecution provides that the dismissal is without prejudice to a future action and that such a dismissal is not a decision on the merits. Nevertheless, our statutes provide for the award of damages on an injunction bond, whenever an injunction is dissolved. Ark. Stat. Ann. § 32-307 (Repl. 1962). The right to damages is not limited by the right of the plaintiff to institute a new suit upon the same cause of action.